Citation Nr: 1626799	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

3.  Entitlement to service connection for a traumatic brain injury.

4.  Entitlement to service connection for left hand numbness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

VA scheduled the Veteran for a hearing with a Board judge in April 2016, as he requested in his August 2011 VA Form 9.  The Veteran did not attend the hearing nor did he offer any reason for his absence.  Therefore, the Board finds he waived his right to a hearing under 38 C.F.R. § 20.702.

The Board is reopening Issues 1-2 above, and it is remanding all four issues to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran last claimed service connection for a left hip disorder and right knee disorder in November 1987.  VA denied the claims in a March 1988 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  Since the final denial, the Veteran has submitted evidence which, by itself or when considered with previous evidence of record, raises a reasonable possibility of substantiating the left hip disorder and right knee disorder claims.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision denying the claims of service connection for a left hip disorder and a right knee disorder is final based on the evidence then of record.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104 (1987).

2.  The Veteran has submitted new and material evidence since the March 1988 decision to allow the reopening of the left hip disorder and a right knee disorder claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board is reopening all of the previously denied claims on the basis of new and material evidence.  The Board is remanding the service connection claims for further development, so it will not discuss the VCAA here.  

New and Material Evidence 

VA previously denied the claims for service connection for a left hip disorder and a right knee disorder.  The Veteran neither appealed nor submitted new and material evidence within a year of the decision.  Thus, this rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of these claims was in March 1988, and VA must determine whether the Veteran has submitted new and material evidence since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The March 1988 rating decision denied the claims because the evidence the Veteran submitted since VA denied the initial claims in August 1985 "d[id] not warrant any change in [its] previous determination."  The August 1985 rating decision denied the claims because it found the Veteran's 1969 knee injury "acute and transitory resolving without residuals" and because there was "no hip injury" shown in the service treatment records (STRs).  At the time of the 1988 denial, the record consisted of the Veteran's STRs and private treatment records.  

Since this rating decision, the Veteran has submitted additional private treatment records.  Of particular importance is a July 1995 record from Dr. K.H.  Dr. K.H. cites an October 1987 letter from Dr. C. of Bend Orthopaedic and Fracture Clinic which "indicates the patient had 'well established symptomatic arthritis of the left hip at the time of his first industrial accident of November 14, 1984.'" Dr. K.H. further states he has "no details regarding the military accident in 1969, to which Dr. C. refers to as the etiology of the left hip."  Moreover, VA has obtained VA treatment records dating to 1987.  VA also examined the Veteran's right knee in August 2015.  

In light of this evidence, the Board finds the Veteran has submitted new and material evidence since the previous denial of the appealed claims.  The evidence is new since VA did not consider it during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, the Veteran has submitted new and material evidence to reopen these previously denied and unappealed claims.  38 U.S.C.A. § 5108.  


ORDER

VA has received new and material evidence to reopen a claim for service connection for a left hip disorder.  To this extent only, the appeal is allowed.

VA has received new and material evidence to reopen a claim for service connection for right knee disorder.  To this extent only, the appeal is allowed.
REMAND

First, the Veteran claims that VA has treated his claimed disabilities since 1969.  VA attempted to obtain these records, but the earliest records available date from 1987.  VA has not notified the Veteran of the unavailable records pursuant to 38 C.F.R. § 3.159(c)(2), so it should on remand.

Second, the 2015 VA examiner cited VA treatment records that do not appear in the electronic claims file.  Other evidence also suggests incomplete VA treatment records, so VA should attempt to obtain these on remand.

Third, VA should examine the Veteran's left hip disorder in light of Dr. K.H.'s 1995 letter cited above.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide Dr. C's October 1987 letter - as cited by Dr. K.H. in the July 1995 treatment record cited above.  If he does not have it, attempt to obtain it.

2.  Attempt to obtain:

(a) Any treatment records available from Bend Orthopaedic dated after February 1987. 
(b) All VA treatment records from the Portland VA Medical Center system from 1987 to present that are not already of record.  
(c) All VA treatment records from "Northern California" as cited in the 2015 VA examiner's report.  It is unclear which facility treated the Veteran, so request that he identify the dates and locations of this treatment.  

3.  Notify the Veteran of the unavailability of the 1969-1987 records at the Portland VAMC pursuant to the requirements of 38 C.F.R. § 3.159(c)(2).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left hip disorder.  

he examiner's attention is called to the following evidence: a) Dr. K.H.'s July 1995 treatment record citing Dr. C.'s October 1987 letter which finds the Veteran's 1969 in-service accident caused his left hip arthritis; b) the Veteran's 1984 snowmobile accident and 1986 winching accidents. 

The examiner should answer the following questions:

Is it at least as likely as not (50 percent or greater) that the Veteran's left hip arthritis either began during or was otherwise caused by his military service (from February 1968 to November 1969), to include as a result of his in-service accident in 1969.  Why or why not? 

5.  Readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


